FILED
                           NOT FOR PUBLICATION                             DEC 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YOLANDA JONES,                                   No. 11-55613

              Plaintiff - Appellant,             D.C. No. 5:10-cv-01399-CJC-DTB

  v.
                                                 MEMORANDUM*
WELLS FARGO BANK, NA,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                          Submitted September 2, 2014**

Before: GOULD, BERZON, and BEA, Circuit Judges.

       Yolanda Jones appeals pro se from the district court’s order dismissing her

action arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2005). We affirm.

      The district court properly dismissed Jones’s claims of fraud and

misrepresentation because Jones did not allege facts sufficient to show that she

either actually or justifiably relied on the alleged misrepresentations. See Small v.

Fritz Cos., 65 P.3d 1255, 1258, 1262 (Cal. 2003) (listing elements of fraud under

California law). Whether framed as a fraudulent misrepresentation or as a

fraudulent omission, Jones could not have relied on Wells Fargo’s statements

because her own pleadings state that it was “clear” after her interaction with Wells

Fargo and before she agreed to the loan that she “could not afford such high

monthly payments.”

      Also, the district court properly dismissed Jones’s claim alleging fraudulent

business acts under California’s Unfair Competition Law (“UCL”) because Jones

did not allege facts sufficient to show that she actually relied on the alleged

misrepresentation of her income and financial assets in accepting her loan. See In

re Tobacco II Cases, 207 P.3d 20, 26 (Cal. 2009) (stating that for a private plaintiff

to have standing to bring a UCL claim alleging a fraudulent business act or

practice, that individual “must demonstrate actual reliance on the allegedly

deceptive or misleading statements, in accordance with well-settled principles

regarding the element of reliance in ordinary fraud actions”).


                                           2
      Finally, Jones’s contention that the district court should have considered her

realtor’s declaration attached to Jones’s opposition to the motion to dismiss is

unpersuasive. See Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir.

2001) (stating that a court must generally refrain from considering extrinsic

evidence in deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), and may

consider documents not physically attached to the complaint only if their

authenticity is uncontested and the complaint necessarily relies on them, or if they

are matters of public record subject to judicial notice).

      AFFIRMED.




                                           3